United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1703
                                   ___________

Alejandro A. Garcia,                    *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
John Mathes,                            *
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: November 14, 2006
                                Filed: February 1, 2007
                                 ___________

Before RILEY, BEAM, and SMITH, Circuit Judges.
                            ___________

RILEY, Circuit Judge.

       Alejandro Garcia (Garcia) applied for a writ of habeas corpus under 28 U.S.C.
§ 2254, arguing the exclusion of evidence showing medical malpractice was an
intervening and superseding cause of his victim’s death violated due process. The
district court1 denied Garcia’s application. We affirm.




      1
      The Honorable Ronald E. Longstaff, United States District Judge for the
Southern District of Iowa.
I.     BACKGROUND
       Garcia and three other men attacked Daniel Hernandez Gonzales (Hernandez).
As Hernandez attempted to escape, Garcia shot Hernandez four times. Hernandez was
taken to a hospital for medical care, without which he would have died. As a result
of the gun-shot wounds and surgeries, Hernandez contracted Adult Respiratory
Disease Syndrome, a serious condition that required Hernandez to be placed on a
ventilator. While still on the ventilator, a nurse accidentally cut a small hole in
Hernandez’s tracheotomy tube. A trauma surgeon removed and attempted to replace
the tracheotomy tube, however, the tracheotomy tube could not be replaced due to
Hernandez’s swollen neck. Hernandez died of asphyxiation.

      Garcia was charged in Iowa state court with first-degree murder. At trial,
Garcia intended to argue he was not guilty because the removal of Hernandez’s
tracheotomy tube was an intervening and superseding cause of Hernandez’s death.
In support, Garcia designated an expert witness, Dr. Lawrence Repsher (Dr. Repsher).
Dr. Repsher was prepared to testify (1) Hernandez received inappropriate medication
that worsened his condition; and (2) removing Hernandez’s tracheotomy tube was
“outrageous,” “completely irrational,” and the proximate cause of Hernandez’s death.
However, Dr. Repsher would not have testified that removing Hernandez’s
tracheotomy tube was the sole proximate cause of Hernandez’s death.

       Before Garcia’s trial, the Iowa trial court excluded Dr. Repsher’s testimony,
concluding removal of the tracheotomy tube was not the sole proximate cause of
Hernandez’s death, and thus Dr. Repsher’s proffered testimony was irrelevant. Garcia
waived his right to a jury trial, and the court found “beyond a reasonable doubt that
[Garcia’s] act of shooting [Hernandez] was a proximate cause of, and resulted in,
[Hernandez’s] death.” Garcia was convicted of first-degree murder. The Iowa Court
of Appeals reversed Garcia’s conviction and remanded for a new trial, holding the
trial court erred in excluding Dr. Repsher’s testimony. State v. Garcia, Nos.
1999-541, 9-802, 98-2089, 2000 WL 204214, at *6 (Iowa Ct. App. Feb. 23, 2000)

                                         -2-
(unpublished). The Supreme Court of Iowa, sitting en banc, vacated the decision of
the Iowa Court of Appeals and affirmed the judgment of the trial court, reasoning “the
trial court properly ruled that evidence of malpractice, even if it was ‘outrageous’ as
[Dr. Repsher] testified, was inadmissible. No reasonable fact finder could conclude
the medical treatment was the sole proximate cause of death.” State v. Garcia, 616
N.W.2d 594, 599 (Iowa 2000) (en banc).

       After the denial of Garcia’s application for state post-conviction relief, Garcia
applied for a writ of habeas corpus in federal district court. The district court denied
relief and granted a certificate of appealability. Garcia appeals.

II.    DISCUSSION
       “In an appeal of a habeas [application], we review the district court’s findings
of fact for clear error and its conclusions of law de novo.” Engesser v. Dooley, 457
F.3d 731, 735 (8th Cir. 2006) (alteration and quotation omitted), petition for cert.
filed, ___ U.S.L.W. ___, (U.S. Dec. 5, 2006) (No. 06-8274). “An application for a
writ of habeas corpus . . . shall not be granted . . . unless the adjudication of the
claim . . . resulted in a decision that . . . involved an unreasonable application of[]
clearly established Federal law, as determined by the Supreme Court of the United
States.” 28 U.S.C. § 2254(d)(1). “[A]n unreasonable application of [the Supreme
Court’s] precedent” occurs “if the state court identifies the correct governing legal rule
from [the Supreme Court’s] cases but unreasonably applies it to the facts.” Williams
v. Taylor, 529 U.S. 362, 407 (2000) (O’Connor, J.). To be unreasonable, the state
court’s application of Supreme Court precedent “must have been more than incorrect
or erroneous.” Wiggins v. Smith, 539 U.S. 510, 520-21 (2003). Rather, the
application “must have been objectively unreasonable.” Id. (internal quotation
omitted).

      In the habeas context, “[q]uestions regarding admissibility of evidence are
matters of state law.” Rousan v. Roper, 436 F.3d 951, 958 (8th Cir.) (quotation

                                           -3-
omitted), cert. denied, 127 S. Ct. 68 (2006). “A federal issue is raised only where trial
errors infringe on a specific constitutional protection or are so prejudicial as to amount
to a denial of due process.” Bucklew v. Luebbers, 436 F.3d 1010, 1018 (8th Cir.),
cert. denied, 127 S. Ct. 725 (2006). “The [applicant] must show that the alleged
improprieties were so egregious that they fatally infected the proceedings and
rendered his entire trial fundamentally unfair.” Rousan, 436 F.3d at 958-59 (quotation
omitted).

       Garcia cites Taylor v. Illinois, 484 U.S. 400, 410-11 (1988), and Pennsylvania
v. Ritchie, 480 U.S. 39, 56 (1987), to prove clearly established federal law guarantees
criminal defendants “the right to put before a jury evidence that might influence the
determination of guilt.” Ritchie, 480 U.S. at 56. The Supreme Court has described
the right of criminal defendants to offer testimony as one of “the most basic
ingredients of due process of law.” Washington v. Texas, 388 U.S. 14, 18 (1967)
(citing In re Oliver, 333 U.S. 257, 273 (1948)). “[T]he Constitution guarantees
criminal defendants ‘a meaningful opportunity to present a complete defense.’”
Holmes v. South Carolina, ___ U.S. ___, ___, 126 S. Ct. 1727, 1731 (2006) (quoting
Crane v. Kentucky, 476 U.S. 683, 690 (1986)).

        Garcia argues the state court unreasonably applied clearly established federal
law by excluding evidence showing medical malpractice was an intervening and
superseding cause of Hernandez’s death. Trial courts may exclude defense evidence
on grounds the evidence is “repetitive . . . , only marginally relevant[,] or poses an
undue risk of harassment, prejudice, or confusion of the issues” without violating the
Constitution. Id. at 1732 (quotation omitted). Under Iowa law, “for an intervening
act to relieve a defendant of criminal responsibility for homicide, the intervening act
must be the sole proximate cause of death.” Garcia, 616 N.W.2d at 597 (citing State
v. Wissing, 528 N.W.2d 561, 565 (Iowa 1995)). Dr. Repsher conceded removing
Hernandez’s tracheotomy tube was not the sole proximate cause of Hernandez’s death.
Thus, the state court concluded Dr. Repsher’s opinion that removing the tracheotomy

                                           -4-
tube was the proximate cause of Hernandez’s death was irrelevant. The exclusion of
such irrelevant evidence was not an objectively unreasonable application of clearly
established federal law nor did it render Garcia’s trial fundamentally unfair. See
Abston v. Ryan, 120 F. App’x 659, 662-63 (9th Cir. 2004) (unpublished) (affirming
the denial of a habeas application, which argued the exclusion of evidence showing
medical malpractice was a superseding cause of the victim’s death violated due
process, because the applicant failed to show the medical malpractice was “the sole
cause of death” as required by Arizona law).

III.  CONCLUSION
      We decline to consider Garcia’s remaining arguments, which were neither
included in the habeas application nor included in the certificate of appealability.
Accordingly, we affirm the denial of Garcia’s habeas application.
                      ______________________________




                                        -5-